USCA4 Appeal: 21-6179      Doc: 11         Filed: 03/07/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6179


        CLAYTON JONES,

                            Plaintiff - Appellant,

                     v.

        STATE OF SOUTH CAROLINA AND ITS AGENTS, individually and officially,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at
        Columbia. Timothy M. Cain, District Judge. (3:20-cv-02132-TMC)


        Submitted: February 25, 2022                                      Decided: March 7, 2022


        Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Clayton Jones, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6179       Doc: 11         Filed: 03/07/2022      Pg: 2 of 3




        PER CURIAM:

               Clayton Jones appeals the district court’s order dismissing without prejudice his 42

        U.S.C. § 1983 complaint. * The district court referred this case to a magistrate judge

        pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

        denied and advised Jones that failure to file timely, specific objections to this

        recommendation could waive appellate review of a district court order based upon the

        recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Jones received proper notice

        and filed timely objections to the magistrate judge’s recommendation, he has waived

        appellate review of the district court’s determination that his complaint should be dismissed

        pursuant to Younger v. Harris, 401 U.S. 37 (1971), because the objections were not specific

        to the particularized legal recommendations made by the magistrate judge on the issues

        that he now seeks to challenge on appeal. See Martin, 858 F.3d at 245 (holding that, “to

        preserve for appeal an issue in a magistrate judge’s report, a party must object to the finding



               *
                  Although the district court dismissed the action without prejudice, mere
        amendment cannot cure the deficiencies identified by the district court, and we thus have
        jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir.
        2020), cert. denied, 141 S. Ct. 1376 (2021).

                                                      2
USCA4 Appeal: 21-6179         Doc: 11      Filed: 03/07/2022     Pg: 3 of 3




        or recommendation on that issue with sufficient specificity so as reasonably to alert the

        district court of the true ground for the objection” (internal quotation marks omitted)). As

        to the remaining issues that Jones raises on appeal, we have reviewed the record and find

        no reversible error. Accordingly, we affirm the judgment of the district court.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     3